Order entered August 9, 2016




                                                   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-15-01408-CR

                         DONAVIN JOCOLYN JENNINGS, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-81858-2014

                                               ORDER
        We REINSTATE this appeal.

        On July 20, 2016, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. On August 8, 2016, appellant’s brief was tendered along with a motion

to extend time to file the brief. Because findings are no longer necessary, we VACATE the July

20, 2016 order.

        We GRANT appellant’s August 7, 2016 motion to extend time and ORDER appellant’s

brief timely filed as of the date of this order.




                                                            /s/   LANA MYERS
                                                                  JUSTICE